            Case 4:18-cv-00342-KGB Document 92 Filed 11/15/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

DONNA CAVE, JUDITH LANSKY,                                                           PLAINTIFFS
PAT PIAZZA, and SUSAN RUSSELL

ANNE ORSI, AMERICAN HUMANIST                                   CONSOLIDATED PLAINTIFFS
ASSOCIATION, FREEDOM FROM
RELIGION FOUNDATION, INC.,
ARKANSAS SOCIETY OF FREETHINKERS,
JOAN DIETZ, GALE STEWART, RABBI
EUGENE LEVY, REV. VICTOR H. NIXON,
TERESA GRIDER, and WALTER RIDDICK

THE SATANIC TEMPLE, DOUG MISICKO                                                 INTERVENORS
aka “LUCIEN GREAVES,” and ERIKA
ROBBINS

v.                               No. 4:18CV00342 KGB/BD

JOHN THURSTON, Arkansas Secretary of State,
in his official capacity                                                             DEFENDANT

                         ANSWER TO INTERVENORS’ SECOND
                       AMENDED COMPLAINT IN INTERVENTION

       Arkansas Secretary of State John Thurston, in his official capacity, through counsel,

states for his answer to the Intervenors’ Second Amended Complaint in Intervention as follows:

Prefatory Remarks

       1.       Defendant denies that the document filed as Intervenors’ Second Amended

Complaint in Intervention is the same document that Intervenors proposed to file and that the

Court ordered to be filed, DE 67-1, 86, and denies that the changes Intervenors subsequently

made to the document are “minor grammatical and stylistic improvements.” The first and second

paragraphs of the prefatory remarks otherwise variously speak for themselves and state legal

conclusions. As such, they do not call for a response, but to the extent that a response is called

for, Defendant denies all allegations contained in this paragraph.
             Case 4:18-cv-00342-KGB Document 92 Filed 11/15/19 Page 2 of 8



Introduction

        1.       Defendant admits that the State of Arkansas enacted Act 1231 of 2015, the “Ten

Commandments Monument Display Act,” codified at Ark. Code Ann. § 22-3-221. Defendant

denies all other allegations contained in the first paragraph of the Introduction.

        2.       Defendant admits that the Satanic Temple offered to place a Baphomet statue.

Defendant denies all other allegations contained in the second paragraph of the Introduction.

        3.       The third paragraph of the Introduction variously states legal conclusions and

speaks for itself. As such, it does not call for a response, but to the extent that a response is called

for, Defendant denies all allegations contained in this paragraph.

        4.       Defendant denies all allegations contained in the fourth paragraph of the

Introduction.

        5.       The fifth paragraph of the Introduction does not call for a response, but to the

extent that a response is called for, Defendant denies all allegations contained in this paragraph.

Jurisdiction and Venue

        1.       Paragraph 1 states legal conclusions that do not call for a response, but to the

extent that a response is called for, Defendant denies all allegations contained in this paragraph.

        2.       Paragraph 2 states legal conclusions that do not call for a response, but to the

extent that a response is called for, Defendant denies all allegations contained in this paragraph.

        3.       Paragraph 3 states legal conclusions that do not call for a response, but to the

extent that a response is called for, Defendant denies all allegations contained in this paragraph.

        4.       Defendant admits that venue is proper in this Court. Paragraph 4 otherwise states

legal conclusions that do not call for a response, but to the extent that a response is called for,

Defendant denies all such allegations.



                                                   2
               Case 4:18-cv-00342-KGB Document 92 Filed 11/15/19 Page 3 of 8



Parties

          5.       Defendant denies all allegations contained in paragraph 5.

          6.       Defendant denies all allegations contained in paragraph 6.

          7.       Defendant lacks information sufficient to admit or deny the allegations contained

in paragraph 7.

          8.       Defendant lacks information sufficient to admit or deny the allegations contained

in paragraph 8.

          9.       Defendant denies all allegations contained in paragraph 9.

Facts

          10.      Defendant lacks information sufficient to admit or deny the allegations contained

in the second sentence of paragraph 10. Defendant admits the remainder of this paragraph.

          11.      Defendant admits that the State of Arkansas enacted Act 1231 of 2015, the “Ten

Commandments Monument Display Act,” codified at Ark. Code Ann. § 22-3-221. Defendant

denies all other allegations contained in paragraph 11.

          12.      Defendant admits that the Ten Commandments monument contains the language

set forth in paragraph 12. Defendant denies all other allegations contained in this paragraph.

          13.      Defendant admits that the Satanic Temple proposed to place a Baphomet statue.

Defendant denies all other allegations contained in paragraph 13.

          14.      Defendant denies all allegations contained in paragraph 14.

          15.      The third and fourth sentences of paragraph 15 state legal conclusions that do not

call for a response, but to the extent that a response is called for, Defendant denies all such

allegations. Defendant denies all other allegations contained in this paragraph.




                                                    3
         Case 4:18-cv-00342-KGB Document 92 Filed 11/15/19 Page 4 of 8



       16.      Defendant lacks information sufficient to admit or deny the allegations contained

in paragraph 16.

       17.      Defendant denies all allegations contained in paragraph 17.

       18.      Defendant admits that the Satanic Temple submitted a preliminary application

request in August 2016. Defendant denies all other allegations contained in paragraph 18.

       19.      Defendant admits that a meeting of a Capitol Art & Grounds Commission

subcommittee reviewed submissions from the Satanic Temple and the American Heritage and

History Foundation in October 2016. Defendant denies all other allegations contained in

paragraph 19.

       20.      Defendant lacks information sufficient to admit or deny the allegations contained

in paragraph 20.

       21.      Defendant admits that the Capitol Arts & Grounds Commission held a public

hearing on the Ten Commandments monument in December 2016. Defendant denies all other

allegations contained in paragraph 21.

       22.      Defendant lacks information sufficient to admit or deny the allegations contained

in paragraph 22.

       23.      Defendant lacks information sufficient to admit or deny the first sentence of

paragraph 23. Defendant denies all other allegations contained in this paragraph.

       24.      Defendant admits that on January 25, 2017, a Capitol Arts & Grounds

Commission subcommittee voted to move to a public hearing on the Satanic Temple’s

submission. Defendant denies all other allegations contained in paragraph 24.

       25.      Defendant admits that House Bill 1273 of 2017 was enacted on February 22,

2017, as Arkansas Act 274 of 2017.



                                                 4
         Case 4:18-cv-00342-KGB Document 92 Filed 11/15/19 Page 5 of 8



       26.     Defendant does not understand paragraph 26, and so denies all allegations

contained in this paragraph.

       27.     Defendant does not understand paragraph 27, and so denies all allegations

contained in this paragraph.

       28.     Defendant does not understand paragraph 28, and so denies all allegations

contained in this paragraph.

       29.     Defendant denies all allegations contained in paragraph 29.

       30.     Paragraph 30 states a legal conclusion that does not call for a response, but to the

extent that a response is called for, Defendant denies all such allegations. Defendant denies all

other allegations contained in this paragraph.

       31.     Defendant lacks information sufficient to admit or deny the allegations contained

in paragraph 31.

       32.     Defendant lacks information sufficient to admit or deny the allegations contained

in paragraph 32.

       33.     Defendant lacks information sufficient to admit or deny the allegations contained

in paragraph 33.

       34.     Defendant lacks information sufficient to admit or deny the allegations contained

in paragraph 34.

Count 1 – Equal Protection

       35.     Paragraph 35 states legal conclusions that do not call for a response, but to the

extent that a response is called for, Defendant denies all such allegations. Defendant denies all

other allegations contained in this paragraph.




                                                 5
         Case 4:18-cv-00342-KGB Document 92 Filed 11/15/19 Page 6 of 8



       36.     Paragraph 36 states legal conclusions that do not call for a response, but to the

extent that a response is called for, Defendant denies all such allegations. Defendant denies all

other allegations contained in this paragraph.

       37.     Paragraph 37 states legal conclusions that do not call for a response, but to the

extent that a response is called for, Defendant denies all such allegations. Defendant denies all

other allegations contained in this paragraph.

       38.     Paragraph 38 states legal conclusions that do not call for a response, but to the

extent that a response is called for, Defendant denies all such allegations. Defendant denies all

other allegations contained in this paragraph.

Count 2 – Establishment Clause

       39.     Paragraph 39 states a legal conclusion that does not call for a response, but to the

extent that a response is called for, Defendant denies all such allegations. Defendant denies all

other allegations contained in this paragraph.

       40.     Paragraph 40 states legal conclusions that do not call for a response, but to the

extent that a response is called for, Defendant denies all such allegations. Defendant denies all

other allegations contained in this paragraph.

       41.     Paragraph 41 states legal conclusions that do not call for a response, but to the

extent that a response is called for, Defendant denies all such allegations. Defendant denies all

other allegations contained in this paragraph.

       42.     Paragraph 42 states legal conclusions that do not call for a response, but to the

extent that a response is called for, Defendant denies all such allegations. Defendant denies all

other allegations contained in this paragraph.




                                                 6
            Case 4:18-cv-00342-KGB Document 92 Filed 11/15/19 Page 7 of 8



Prayer For Relief

       43.      Defendant denies that any Intervenor is entitled to any relief, including the relief

listed in Intervenors’ Second Amended Complaint in Intervention.

       44.      Defendant denies all allegations not specifically admitted herein.

       45.      Defendant specifically denies all allegations to the extent that they state legal

conclusions.

       46.      Defendant reserves the right to file an amended answer or other appropriate

pleading.

                                             DEFENSES

       47.      Intervenors lack standing.

       48.      The Court lacks subject matter jurisdiction.

       49.      Defendant is entitled to immunity under the U.S. Constitution, including the

Eleventh Amendment, and under general principles of sovereign immunity to any suit or claim.

       50.      This action is barred by the statute of limitation.

       51.      This action is barred by the doctrine of laches.

       52.      Intervenors fail to state a claim upon which relief can be granted.

       53.      Defendant is entitled to qualified immunity.

       Therefore, Defendant respectfully requests that the court dismiss the Intervenors’ Second

Amended Complaint in Intervention.


                                               Respectfully submitted,

                                               LESLIE RUTLEDGE
                                               Attorney General




                                                   7
Case 4:18-cv-00342-KGB Document 92 Filed 11/15/19 Page 8 of 8



                     By:   /s/ Nicholas J. Bronni
                           Nicholas J. Bronni (2016097)
                             Solicitor General of Arkansas
                           Vincent M. Wagner (2019071)
                             Deputy Solicitor General
                           Michael A. Cantrell (2012287)
                           Dylan L. Jacobs (2016167)
                             Assistant Solicitors General
                           OFFICE OF THE ARKANSAS ATTORNEY GENERAL
                           323 Center Street, Suite 200
                           Little Rock, AR 72201
                           Ph:      (501) 682-2007
                           Fax: (501) 682-2591
                           Nicholas.Bronni@ArkansasAG.gov

                           Gary L. Sullivan, Ark Bar No. 92051
                           Managing Attorney
                           Arkansas Secretary of State’s Office
                           Suite 256- State Capitol
                           500 Woodlane Avenue
                           Little Rock, AR 72201
                           PH: (501) 682-3401; Fax: (501) 682-1213
                           Email: gary.sullivan@sos.arkansas.gov

                           Hiram Sasser
                           Michael Berry
                           Lea Patterson
                           FIRST LIBERTY INSTITUTE
                           2001 West Plano Parkway, Suite 1600
                           Plano, TX 75075
                           Tel: (972) 941-6162
                           Fax: (972) 423-6162
                           hsasser@firstliberty.org
                           mberry@firstliberty.org
                           lepatterson@firstliberty.org

                           Attorneys for Secretary of State John Thurston




                              8
